DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s amendment of claim 45 to specify the line of sight is at least approximately 45-55 inches from the ground surface overcomes the priority objection and the 35 U.S.C. 112, first paragraph, rejection set forth in the non-final office action.  Applicant’s prior-filed applications disclose an uppermost portion of the frame may be approximately 45-55 inches from the ground, and the drawings show the line of sight is at or above the uppermost portion of the frame.  Accordingly, Applicant’s prior-filed applications provide support for the line of sight is at least approximately 45-55 inches from the ground surface.

Drawings
The replacement drawing received on 16 August 2021 is acceptable.

Terminal Disclaimer
Applicant’s amendment of claim 43 to include the top surface of the front section of the frame being positioned adjacent the hood transitions the double patenting rejection set forth in the non-final office action from a statutory type double patenting rejection, which cannot be overcome with a terminal disclaimer, to a non-statutory type double patenting rejection, which can be overcome with a terminal disclaimer.  Accordingly, the terminal disclaimer filed on 16 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration 

Allowable Subject Matter
Claims 43-53 and 81 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter of claim 43 is the top surface of the front section of the frame being positioned adjacent the hood, in combination with other features of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses utility vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616